Citation Nr: 0109485	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-24 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cervical strain.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial compensable rating for 
residuals of a nose fracture and septoplasty.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active military service from October 1992 to 
May 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied service connection for cervical strain and headaches, 
and granted service connection for residuals of a nose 
fracture and septoplasty, assigning it an initial zero 
percent disability rating.

On her December 1999 substantive appeal, the veteran 
requested a personal hearing before a Member of the Board at 
the RO.  After she was notified of the time and date of the 
hearing, she contacted the RO and indicated that she no 
longer desired a personal hearing.  Therefore, the Board will 
proceed with consideration of her claim based on the evidence 
of record.


FINDING OF FACT

Residuals of a nose fracture and septoplasty do not result in 
50 percent obstruction of the veteran's nasal passage on both 
sides or complete obstruction on one side.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a nose 
fracture and septoplasty have not been met at any time since 
the award of service connection for that disability.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & 2000); 38 C.F.R. §§ 4.7, 
4.31, 4.97, Diagnostic Code 6502 (2000). 




REASONS AND BASES FOR FINDING AND CONCLUSION

It is noted that the statute pertaining to VA's duty to 
assist a claimant in developing the evidence in support of 
his or her claim was recently revised.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. § 
5103A).  In accord with the new law, VA has a duty to notify 
a claimant of the evidence needed to substantiate a claim.  
VA also has a duty to assist the veteran in obtaining such 
evidence, including obtaining private records, if a 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In the case of a claim for 
disability compensation, the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion if such an examination or opinion is necessary to 
make a decision on the claim.  

In this case, the RO advised the veteran, via the February 
1998 rating decision and an October 1999 Statement of the 
Case, of the evidence necessary to complete her claim for a 
compensable rating for residuals of a nose fracture and 
septoplasty.  The RO has also obtained pertinent treatment 
records identified by the veteran and she has not indicated 
the existence of any other currently existing evidence that 
is relevant to these claims, despite being given the 
opportunity to do so.  She also was afforded several VA 
medical examinations for compensation purposes.  The reports 
of these examinations contain sufficient information to rate 
the veteran's residuals of a nose fracture and septoplasty in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  Given the facts of this 
case, the Board finds that no reasonable possibility exists 
that any further assistance to the veteran would aid in 
substantiating her claim for a compensable rating for 
residuals of a nose fracture and septoplasty.  As all 
relevant facts have been adequately developed, VA has fully 
satisfied its obligations to the veteran under VCAA.

I.  Factual Background

The veteran's September 1992 military enlistment medical 
examination report is negative for pertinent abnormality.  
In-service medical records show that in May 1993, she sought 
treatment for difficulty breathing while running.  She 
explained that she had broken her nose and sustained a septal 
deviation approximately three years previously.  She 
indicated that since entering the military, she had problems 
breathing while running and requested a correction of the 
septal deviation.  In October 1993, she underwent a 
septoplasty and in January 1994, a nasal reconstruction was 
performed, reportedly with good results.  In February 1994, 
however, she sought treatment after she was reportedly 
punched in the nose.  It was determined that the septal 
cartilage was again displaced.  In January 1997, the veteran 
underwent a revision of the septoplasty.  On follow-up 
examination in February 1997, the septum was noted to be 
grossly midline and the incision was well healed.  

Following her separation from service, the veteran filed 
claims of service connection for several disabilities, 
including residuals of a nasal fracture.  In connection with 
her claim, she underwent a series of VA medical examinations.  

On VA general medical examination in August 1997, she 
reported that she had rhinoseptoplasty in October 1993, with 
follow-up surgery in January 1994.  She stated that she had 
another facial injury several months later and in January 
1997, she underwent more surgery.  She indicated that the 
procedure worked well and that she had been able to breathe 
much better since the operation.  On examination, there was 
some deviation in the external examination of the nose.  
There was no tenderness in the maxillary, frontal, or mastoid 
sinuses.  The turbinates were essentially normal.  There was 
some deviation in the septum, but the veteran indicated that 
she was doing well and her breathing was better.  X-ray of 
the sinuses was normal.  The diagnosis was history of 
multiple rhinoplasties in 1993, 1994, and 1997; improved 
shortness of breath and difficulty breathing, doing well at 
this time.  

On VA general medical examination in August 1997, the veteran 
reported a history of three nasal surgeries, most recently in 
January 1997.  She stated that her nose had been much better 
since that time, with easier breathing.  On examination, her 
nose was cosmetically in the midline and both nostrils were 
open with adequate air space.  There was some inflammation of 
the nasal mucosa, but no secretion.  The diagnoses included 
three different, separate surgical procedures on her nose 
secondary to traumatic injury, now better than before.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2000).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals of Veterans Claims (the Court) held 
in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet.App. 119 
(1999). 

III.  Analysis

The veteran's residuals of a nose fracture and septoplasty 
have been evaluated by the RO as zero percent disabling under 
Diagnostic Code 6502.  Under that code, a 10 percent rating 
is assigned for traumatic deviation of the nasal septum with 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97; 
Diagnostic Code 6502 (2000).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2000).

In this case, the record shows that the veteran currently has 
slight symptoms associated with her residuals of a nose 
fracture and septoplasty.  This is consistent with the 
noncompensable evaluation currently in effect.  The evidence 
does not show, nor does the veteran contend, that her 
residuals of a nose fracture and septoplasty results in 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Rather, VA medical 
examination in August 1997 revealed that both nostrils were 
open with adequate air space.  The veteran reported that her 
breathing had been easier since her most recent surgical 
procedure.  In view of the foregoing, the Board finds that 
the criteria for a compensable rating under Diagnostic Code 
6502 have not been met.  

In addition, the Board recognizes that there are other 
diagnostic codes that potentially relate to the veteran's 
disability; she is entitled to be rated under the code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For example, for loss of 
the part of the nose or scars, when there is loss of part of 
one ala, or other obvious disfigurement, a 10 percent rating 
is assignable.  When exposing both nasal passages, a 30 
percent rating is assignable under Code 6504.  Otherwise, the 
disfigurement is ratable under Code 7800 for scars, 
disfiguring, head, face or neck.  38 C.F.R. § 4.97 (2000).

Diagnostic Code 7800 provides for disfiguring scars of the 
head, face or neck as noncompensable when slight, 10 percent 
when moderately disfiguring, and 30 percent when severe, 
especially if producing marked and unsightly deformity of the 
eyelids, lips or auricles.  

After reviewing these provisions, the Board finds that a 
compensable rating based on loss of the nose or a disfiguring 
scar is not warranted.  The evidence of record does not 
document the loss of one ala, other obvious disfigurement of 
the nose, or a moderate scar that has resulted in 
disfigurement.  In fact, examinations have shown no evidence 
whatsoever of a scar.  Thus, a compensable rating under 
either Codes 6504 or 7800 is inapplicable.

Chronic sinusitis is ratable as noncompensably disabling when 
detected by X-ray only.  38 C.F.R. § 4.97, Code 6513.  When 
there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4-6 weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pains and 
purulent discharge or crusting, a 10 percent rating is 
assignable.  In this case, while some inflammation of the 
nasal mucosa was noted on VA medical examination in August 
1997, there have been no subjective complaints or objective 
findings of sinusitis.  In fact, X-ray examination of the 
sinuses in August 1997 was normal.  Thus, a compensable 
rating under Code 6513 is not apropriate.  

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that the criteria 
for a compensable rating for residuals of a nose fracture and 
septoplasty have not been met at any time since the award of 
service connection for that disability.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & 2000); 
38 C.F.R. §§ 4.7, 4.31, 4.97, Code 6502 (2000).  

	
ORDER

A compensable rating for residuals of a nose fracture and 
septoplasty is denied.  


REMAND

As set forth above, there has been a significant change in 
the law during the pendency of this appeal.  Among other 
things, the recently-enacted VCAA redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time on 
her claims of service connection for cervical spine strain 
and headaches.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  

In order to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with VCAA.  However, the RO should ensure that all 
appropriate development is undertaken in this case.  

With respect to her claim of service connection for cervical 
strain, the veteran's service medical records show that in 
October 1994, she sought treatment for neck and upper back 
pain, stating that she had been involved in a truck accident.  
X-ray examinations were normal and the assessment was muscle 
strain.  On follow-up the next week, she reported that her 
neck felt better.  The assessment was muscle strain, 
resolving.  The remaining service medical records are 
negative for any abnormality pertaining to the cervical 
spine.

The pertinent post-service medical evidence includes an 
August 1997 VA neurological examination report showing an 
assessment of cervical/thoracic strain, without evidence of 
nerve root compromise or radiculitis, and an August 1997 VA 
orthopedic examination report showing an assessment of 
history of cervical strain, not associated with any residual 
cervical problems.  Also associated with the record is an 
August 1998 case report from a private chiropractor 
indicating that the veteran had "post injury healed fracture 
site" and an "altered cervical curvature leading to 
cervical nerve root compression"  Based on the foregoing, 
the Board finds that it is unclear whether or not the veteran 
currently has any cervical spine disability which is related 
to her period of active service.  Thus, a medical opinion is 
required.  

The veteran also claims that she suffers from chronic 
headaches as a result of cysts in her brain.  The service 
medical records show that in November 1996, she complained of 
headaches; the assessment was muscle tension headache.  The 
following month, she complained of continued headaches.  A 
MRI in January 1997 revealed a stable, 8 millimeter pineal 
gland cyst and a possible pituitary gland cyst.  However, 
there is no indication in the service medical records that 
her headaches were related to these findings.  The pertinent 
post-service medical evidence consists of an August 1997 VA 
medical examination report showing that the veteran reported 
a history of daily headaches since delivering her child in 
October 1996.  However, no diagnosis was rendered with 
respect to her complaints of headaches.  In view of the 
foregoing, the Board finds that it is unclear whether or not 
the veteran currently has any current headache disability 
which is related to her period of active service.  This also 
requires a medical opinion.  

Thus, the claim is remanded for the following:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records of 
treatment pertinent to her claims of 
service connection for cervical strain 
and headaches.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
treatment records from all sources 
identified (not already of record).

2.  After the above records, if any, are 
added to the claims folder, the veteran 
should be afforded VA medical examination 
for the purpose of determining whether 
she currently has chronic cervical strain 
and/or a headache disability which is 
related to her active service or any 
incident therein.  The claims folder must 
be made available for review by the 
examiner in conjunction with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
the veteran currently exhibits a chronic 
headache or cervical spine disability.  
If chronic pathology is identified on 
examination, the examiner should be asked 
to opine whether any such headache or 
cervical spine disability is at least as 
likely as not linked to the veteran's 
period of service or any incident 
therein.  A complete rationale for any 
opinion expressed should be provided.

3.  Thereafter, the RO should carefully 
review the examination report and the 
other development requested above to 
ensure compliance with this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  

Then, the RO should readjudicate the claim.  If the benefit 
sought on appeal is not granted, the veteran and her 
representative should be provided a supplemental statement of 
the case and afforded an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



